Citation Nr: 1231119	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  05-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected allergic rhinosinusitis with left anthropolypoid sinusitis (sinus disorder).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1962. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO). 

In a January 2009 decision, the Board denied the Veteran's claim. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). While the matter was pending before the Court, the Veteran and VA, through the Office of General Counsel, filed a Joint Motion for Remand. In a December 2009 order, the Court vacated the Board's January 2009 decision and remanded the matter for readjudication in light of the Joint Motion.

The Veteran's claim was again denied by the Board in a January 2011 decision. The Veteran appealed the Board's decision to the Court. While the matter was pending before the Court, the Veteran and VA, through the Office of General Counsel, filed a Joint Motion for Remand. In a February 2012 order, the Court vacated the Board's January 2011 decision and remanded the matter for readjudication in light of the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.


REMAND

The record is not ready for appellate review of the Veteran's sinus disorder claim. The following further development is required.

Following the February 2012 Joint Motion for remand, the Veteran submitted a statement from H.L.M.F., M.D., who reported that the Veteran has been under his care at the Caribbean Medical Center for the treatment of sinusitis. Treatment records from this facility have not been associated with the claims folder. Therefore, on Remand, VA should attempt to obtain and associate these records with the claims file. See 38 U.S.C.A. § 5103A(b) (West 2002).

The Veteran should also be scheduled for a VA examination to rate the current severity of his service-connected sinus disability. His last examination for this disability is dated in January 2008 and is now more than five years old. The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect. 38 C.F.R. § 3.327(a) (2011). See Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007); Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Finally, in the December 2009 Joint Motion for Remand, the parties noted that the record contained "several potentially relevant documents that are written in Spanish, but had not been translated." As a result, the Board's January 2009 decision was vacated and the case remanded for VA to obtain an English translation of these documents. This was accomplished in August 2010 and copies of the translated documents were provided to the Veteran's Attorney in November 2010. 

In July 2012, the Board noted that the record contained two other documents that were written in Spanish but had not been translated. These documents were translated into English and associated with the Veteran's claims file in August 2012. The translated statements discuss the Veteran's service-connected sinus disability and the record does not indicate that the RO has considered this evidence. There is also no evidence that the Veteran waived his right to have the RO consider this evidence in the first instance.

Such consideration is therefore mandated on remand. 38 C.F.R. § 20.1304 (2011). 

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all records of VA and non-VA health care providers who have treated him for his sinus disability from October 2007 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO must obtain records not currently associated with the claims file from each health care provider the appellant identifies, to include his ongoing treatment records from Dr. H.L.M.F. at the Caribbean Medical Center.  

(b) The appellant must also be advised with respect to private medical evidence that he may alternatively obtain the records on her own and submit them to the RO/AMC. 

(c) Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile. 38 U.S.C.A. § 5103A(b)(3).

2. Once the above action has been completed, arrange for the conduct of a VA sinus disorders examination. The following considerations will govern the examination:

The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

      The examiner will be advised:

The purpose of the examination is to ascertain the severity of the service-connected allergic rhinosinusitis with left anthropolypoid sinusitis that may be present. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

3. After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record, TO INCLUDE THE RECENTLY TRANSLATED DOCUMENTS. If the benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



